DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed 21 JUN 2022.
Priority
Applicant’s claim for the benefit of a prior-filed application UNITED KINGDOM 1800298.0 filed 9 JAN 2018 is acknowledged. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). However, a certified copy of the foreign priority document UK 1800298.0 has not been filed in application 16/188,185. 
Information Disclosure Statements
The information disclosure statement (IDS) filed on 21 JUNE 2022 has been considered by the examiner. The signed and initialed PTO Form 1449 is mailed with this Office action.
Affidavits and Remarks
Applicant’s remarks filed on 21 JUNE 2022 are acknowledged as are the declarations provided by Drs. Pulé and Thomas filed on 21 JUNE 2022.
Election
Applicant’s election without traverse of Group I: claims 1, 8-13, 35 and 41, in the reply filed on 2 March, 2021, is acknowledged. 
Status of the Claims
Claims 2-7, 10, 14-15, 26, 29-31, 36-40, and 42-45 are cancelled. Claims 1, 8-9, 11-13, 16-25, 27-28, 32-35, and 41 are pending. Claims 16-25, 27-28, 32-34 are withdrawn as being drawn to a non-elected invention. Claims 1, 8-9, 11-13, 35, and 41 are under current examination.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Kochenderfer—PULÉ
Claims 1, 8-9, 11-13, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kochenderfer (Kochenderfer, JN., et al. Journal of Immunotherapy, 2009; 32(7): 689-702) and PULÉ  (WO2015132598A1; Publ: 11 September 2015; cited in IDS dated 18 July 2019).
Kochenderfer taught that T cells can be engineered to express the genes of chimeric antigen receptors (CARs) that recognize tumor associated antigens (Abstract). Kochenderfer constructed and compared CARs that contained a single chain variable region moiety that recognized CD19 (Abstract). Thus, Kochenderfer taught a tumor antigen, CD19, present on malignant leukemic B cells (p. 696¶2,4) and an engineered CAR T cell that expresses a CD19-specific CAR (anti-CD19 CAR-expressing T cells; p. 695¶3). Kochenderfer optimized methods of T cell culture and transduction to generate highly active anti-CD19 CAR-expressing T cells from the blood of patients with CLL (p. 690¶2). Kochenderfer obtained leukemic PBMC from patients with CLL (p. 693¶3) and explains that in some experiments, leukemic PBMC samples from patients with CLL sometimes included a large number of CD19+ leukemia cells (p. 693¶5). Kochenderfer taught that In these cases CD19+ cells were depleted from the PBMC and the remaining T cells were transduced to express the anti-CD19 CAR (p. 693¶5 and experiments shown in Fig. 6 and Table 3 patients 1 to 3). And Kochenderfer taught that better transduction and proliferation results were obtained with CLL PBMC that had either a low percentage of leukemia cells or a large number of leukemia cells that were depleted of CD19+ cells before initiating cultures for T cell activation and expansion (p. 696¶2). 
Thus, Kochenderfer clearly anticipates the method steps of claim 1 before the effective filing date (EFD) of the application because Kochenderfer teaches a method of preparing a population of genetically modified cells which comprise a chimeric antigen receptor (CAR) or a transgenic T-cell receptor (TCR) comprising: providing a starting population of cells, depleting said starting population of cells which express a target antigen, and introducing into the cells in the depleted starting population a nucleic acid sequence which encodes a CAR or transgenic TCR against the target antigen. In regard to the limitations of claim 35, Kochenderfer also renders obvious to one of ordinary skill in the art for application of the method: a means to construct the CAR such as a kit comprising the nucleic acid encoding a specific therapeutic CAR and a means of depleting a starting population of cells of the target-antigen, such as a kit comprising antigen-specific microbeads or antibodies.
Kochenderfer does not teach that the target antigen is TCR beta constant region 1 (TRBC1) or TCR beta constant region 2 (TRBC2) (claims 1, 8 and 9).
PULÉ is directed to the treatment of T cell malignancies (Abstract). PULÉ discloses CARs which comprise antigen-binding domains that selectively bind TCR beta constant region 1 (TRBC1) or TRBC2 cells (Abstract; p. 7 final ¶ – p. 8 final ¶, claims 1-2 and 7-10), cells comprising such CARs, and the use of such cells for the treatment of a T-cell lymphoma or leukemia (Abstract; claims 12-13). 
In the case of Kochenderfer the tumor antigen was found in leukemic B cells circulating in the PBMCs. In the case of PULÉ the target antigen associated with the malignant T cells is found in a subset of T cells circulating in the PBMCs. PULÉ teaches circulating T cells comprise both TRBC1+ and TRBC2+ cells (see, for example, p. 6 “Figure 16” description). PULÉ teaches T cell malignancies are TRBC restricted (p.11 lns 30-31; p. 5 “Figure 12” header). This indicates that the malignant T cells will express either TRBC1+ or TRBC2+ but not both TRBC1+ and TRBC2+. PULÉ teaches that circulating T cells (or PBMCs) from cancer patients comprise malignant and healthy cells (p. 5 “Figure 12” description). 
PULÉ, like Kochenderfer, also teaches introduction (or transduction) of nucleic acids encoding antigen-specific CARs into T cells as standard practice in the art, prior to the EFD of the application, for generating CAR T cells for CAR T cell therapies (see, for example, PULÉ claims 1-2 and 7-12).
Thus, in regard to claims 1, 8 and 9 and in the context of treating T cell malignancies, it would be prima facie obvious to one of ordinary skill in the art of adoptive transfer CAR T cell therapy, before the EFD of the application, to first deplete malignant cells from a starting population of cells obtained from a donor suffering from a T cell malignancy prior to transduction and adoptive transfer because Kochenderfer taught that the depletion of the malignant cells prior to transduction resulted in better transduction and proliferation of the CAR T cells. It would be obvious in view of PULÉ to one of ordinary skill in the art that depleting either TRBC1+ or TRBC2+ (depending on the subpopulation associated with the malignancy) would reduce the number of malignant cells and improve the transduction and proliferation efficiency of the remaining subset of T cells. A practitioner would have a reasonable expectation of success in depleting the malignant T cells from the heterogenous population because PULÉ clearly teaches that selective agents, such as, for example, a TRBC1-specific antibody, could be used to deplete cells expressing TRBC1-antigen from a mixed population of cells (see, for example, p. 9 final ¶, see also, Example 12; Tables 1-2). A practitioner would have a reasonable expectation that such depletion would remove (or significantly reduce) TRBC1+ cells (both malignant and healthy) but still leave at least half of the T cell population intact (TRBC2+ cells) for transduction and adoptive CAR T cell therapy (p. 5 “Figure 12” description; p. 48 ¶2). Subsequent to depletion, it would be prima facie obvious to one of ordinary skill in the art to generate the desired TRBC-specific CAR T cells by transducing the remaining T cell population (depleted of malignant cells) with nucleic acids encoding an anti-TRBC2 (or anti-TRBC1) CAR as taught by PULÉ. Thus, Kochenderfer and PULÉ render the inventions of claims 1, 8, and 9, obvious to one of ordinary skill in the art, before to the EFD of the instant application.
In regard to the further limitations of claims 11-13, Kochenderfer clearly demonstrated depletion of 96% of malignant cells from a mixed population of cells utilizing antigen-specific antibodies for said depletion. Analogously, a remaining % of TRBC1+ cells following depletion with a TRBC1-specific antibody, would reasonably be expected to yield 4% or less of TRCB1+ cells in the remaining population prior to transduction. Since Kochenderfer demonstrated that CAR transduction efficiencies range anywhere from 19% to 45% (Figure 1), Kochenderfer discloses a range of 0.76% to 1.8% (0.19 x 4% = 0.76% to 0.45 x 4% = 1.8%) of the genetically modified cells express the target antigen of the CAR. And thus, Kochenderfer provides a reasonable expectation that fewer than 1% (or fewer than 5% or fewer than 10%) of the genetically modified cells would express the target antigen of the CAR. 
In regard to claim 35, Kochenderfer renders obvious a kit as described above, and PULÉ specifically teaches a kit to provide a CAR for use in treating T cell malignancies (p. 11 ¶3). Thus, both Kochenderfer and PULÉ render the invention of claim 35 obvious to one of ordinary skill in the art, prior to the EFD of the application.
Kochenderfer—PULÉ—Song  
Claims 1 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kochenderfer (Kochenderfer, JN., et al. Journal of Immunotherapy, 2009; 32(7): 689-702) and PULÉ  (WO2015132598A1; Publ: 11 September 2015; cited in IDS dated 18 July 2019) as applied to claim 1 above, and further in view of Song (Song DG, et al. Oncotarget. 2015 Aug 28;6(25):21533).
In regard to claim 1, Kochenderfer and PULÉ render obvious a method of claim 1 as presented above. 
In regard to claim 41, Kochenderfer and PULÉ do not specify a MOI for applications related to a method of preparing a population of genetically modified cells which comprise a CAR. Thus, Kochenderfer and PULÉ are silent in regard to a multiplicity of infection of about 0.1 to 1.2 for efficient transduction of the nucleic acid sequence which encodes the CAR and wherein the CAR is introduced/transduced into the cells.
Song, directed to the construction of CAR T cells, teaches that a multiplicity of infection (MOI) of a CAR lentivirus as low as 1 was sufficient to infect > 20% human T cells. Song’s transduction efficiency at a MOI of 1 was within the transduction efficiency (TE) range demonstrated by Kochenderfer (19% to 45%), cited above. Thus, it is reasonable to speculate that Kochenderfer also utilized a MOI = 1 or close to 1.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the EFD of the instant application, in view of Song’s teaching to employ a MOI of 1 in the method rendered obvious by Kochenderfer and PULÉ. A practitioner would have a reasonable expectation of success in doing so in order to obtain a population of anti-TRBC CAR T cells for therapeutic use because Song is directed to such uses of CAR T cells and demonstrates a TE comparable to Kochenderfer’s TE that was also satisfactory for intended CAR T cell clinical applications. Thus, the teachings of Kochenderfer and PULÉ as further in view of Song anticipates the invention of claim 41 in regard to the MOI for transduction, prior to the EFD of the application.
In regard to the functional language wherein the MOI is sufficient to transduce cells which do not express the target antigen and insufficient to transduce cells which express the target antigen, this function either follows naturally as a consequence of the structure of the CAR and/or lentiviral vector or it does not. Furthermore, a practitioner would expect similar transduction efficiency in all cells in a population targeted for transduction, because the lentiviral vectors (in Song, Kochenderfer and the instant application) are not constructed in such a way as to differentiate between T cells bearing a target antigen and T cells not-bearing a target antigen. In regard to the positive functional limitation, wherein the MOI is sufficient to transduce cells which do not express the target antigen, Song teaches that a MOI = 1 is sufficient to transduce >20% of cells in the target population. Such an outcome would be understood to flow naturally from the structure of the transducing vector. Kochenderfer, although silent on MOI, teaches a similar TE of 19% in cells pre-depleted of specific malignant antigen bearing cells. In both instances, Song and Kochenderfer reduce to practice efficient transduction, and Song specifies a MOI of 1 in doing so. Thus, although the instant application has not reduced to practice the functional limitations of claim 41, Song demonstrates the state of the art, prior to the EFD of the application, that a MOI = 1 is sufficient to transduce T cells (at levels comparable to Kochenderfer’s TEs). In regard to the negative functional limitation, wherein the MOI is insufficient to transduce cells that express the target antigen, this too must flow naturally from the structure of the transducing vector or not. If it does not flow naturally from the structure of the transducing vector, then claim 41 is indefinite in regard to the missing structural or method step necessary to render the functional limitation. 
One possible understanding of the functional outcome/limitation of claim 41 in regard to the negative functional limitation, is that cells that express the target antigen are present at levels far lower than cells that do not express the target antigen because the cell population has been depleted of cells bearing the target-antigen as anticipated in the method taught by Kochenderfer. In such an instance, and as reasoned above, cells present in the depleted population of cells that still bear the target antigen would be expected to be about 0.76% to 1.8% of the cells present in the total population. If this is the case and if a MOI = was implemented for transduction as taught by Song, then a practitioner would have a reasonable expectation that 20% of all cells in the population would be successfully transduced. This would result in 0.2 x 98.2% to 99.24% of cells being transduced that did not have the target antigen and 0.2 x 0.76% to 1.8% of cells being transduced that still had the target antigen. That would mean that the cells lacking the target antigen would have a TE of ~20% of the total population and that the cells still having the target antigen would have a TE of ~ 0.15 to 0.36% of the total population, a number that suggests these cells (still having the target antigen) would not be successfully transduced.
Examiner’s Response to Arguments and Affidavits
The prior rejection of claims 1, 8-9, 11-13, and 35 under 35 U.S.C. 103 as being obvious over Kochenderfer (Kochenderfer, JN., et al. Journal of Immunotherapy, 2009; 32(7): 689-702) and Maciocia (Maciocia PM, et al. Nature Medicine. 2017 Dec;23(12):1416-23; cited in IDS dated 18 July 2019) is withdrawn in light of the declaration submitted by Dr. Pulé on 21 JUN 2022. The declaration filed under 37 CFR 1.130(a) is sufficient to overcome the rejection of claims 1, 8-9, 11-13, and 35 based upon the publication date of the Maciocia reference which falls within the grace period (35 U.S.C. 102(b) exception) of the filing date of the instant application, filed on 12 NOV 2018.
The declaration under 37 CFR 1.132 filed 21 JUNE 2022 by Dr. Thomas is insufficient to overcome the rejection of claims 1, 8-9, 11-13, and 35 based upon Kochenderfer (Kochenderfer, JN., et al. Journal of Immunotherapy, 2009; 32(7): 689-702) and PULÉ  (WO2015132598A1; Publ: 11 September 2015; cited in IDS dated 18 July 2019) as set forth herein for the following reasons.
The Applicant’s prior argument that Kochenderfer teaches away from targeting a T cell-specific antigen for depletion when production of engineered T cells is the ultimate aim was fully considered and not found persuasive as presented in the prior action. It was not persuasive because Kochenderfer is silent in regard to depletion of a subpopulation of T cells for applications involving generation of CAR T cells for applications treating T cell malignancies. Furthermore, PULÉ clearly teaches a desire to transduce only a subset of the T cell repertoire, either the TRBC1+ or the TRBC2+ subset. Thus, PULÉ overcomes the deficiency of Kochenderfer in regard to the limitations of amended claims 1 and 35. 
The declaration by Dr Thomas is also not found persuasive because Kochenderfer clearly anticipates a method comprising the method steps of claim 1. Kochenderfer obtained leukemic PBMC from patients with CLL (p. 693¶3); depleted antigen-specific cells from the PBMCs and transduced the remaining T cells with a nucleic acid so that better transduction and proliferation was observed in the remaining antigen-specific CAR T cells. Kochenderfer explicitly teaches that better transduction and proliferation results were obtained with CLL PBMC that had either a low percentage of leukemia cells or a large number of leukemia cells that were depleted of CD19+ cells before initiating cultures for T cell activation and expansion (p. 696¶2). Thus, Kochenderfer clearly anticipates the method steps of claim 1 before the effective filing date (EFD) of the application because Kochenderfer teaches a method of preparing a population of genetically modified cells which comprise a chimeric antigen receptor (CAR) or a transgenic T-cell receptor (TCR) comprising: providing a starting population of cells, depleting said starting population of cells which express a target antigen, and introducing into the cells in the depleted starting population a nucleic acid sequence which encodes a CAR or transgenic TCR against the target antigen. 
The rationale for obviousness in view of PULÉ is that the antigen expressed on the malignant cells in the case of PULÉ and the instant application is either TRBC1+ or TRBC2+ (not CD19). Thus, the depletion step of the malignant cell subset to reduce interference and provide a better result for T cell transduction and proliferation (a motivation provided by Kochenderfer) would require depleting either the TRBC1+ or TRBC2+ malignant cell subset before transduction/introduction of the nucleic acid encoding the antigen-specific CAR. PULÉ clearly teaches a desire to transduce only a subset of the T cell repertoire, either the TRBC1+ or the TRBC2+ subset. Kochenderfer teaches the methodology for depleting PBMCs of cells expressing a target antigen by using antibodies specific to the target-antigen. PULÉ teaches that art recognized antibodies exist for TRBC1+ and/or TRBC2+, and therefore a practitioner would find it obvious to deplete the TRBC1+ or TRBC2+ subset according to known methodologies prior to T cell transduction with the antigen-specific CAR. The depleted subset does not need to be killed ex vivo, just depleted.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prosser (Prosser ME, et al. Molecular Immunology. 2012 Jul 1;51(3-4):263-72) teaches a method for PD1-L1 depletion before stimulating with PD1-L1 CAR T cells. Prosser provides a depletion step that does not actually require targeting the target antigen. Rather, one sorts or purifies a subpopulation of T cells from the heterogeneous PBMC population, e.g. selecting for CD8+ T cells, and that results in negative selection for cells expressing the target antigen, e.g. T lymphomas do not express CD8+, but do express TRBC1 or TRBC2, then one has performed the depleting step per enrichment of CD8+ T cells with which to make CAR-Ts (Fig. 1; p. 267, col. 2; and Section 2.2).
Conclusion
Claims 1, 8-9, 11-13, 35 and 41 are rejected. No claims are allowed. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                  /KEVIN K HILL/Primary Examiner, Art Unit 1633